Citation Nr: 9932978	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  93-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his psychiatrist


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1966.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1994, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record does not show that it is at least 
as likely as not that the veteran incurred a psychiatric 
disability during active service.

3.  The veteran's anxiety disorder is productive of a 10 
percent disability rating; the veteran's tinea cruris, 
exogenous obesity, and early benign prostatic hypertrophy are 
each productive of a noncompensable evaluation.  

3.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15-4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he now has a 
psychiatric disability that began during his military 
service, possibly as a result of a head injury suffered in a 
motor vehicle accident or possibly as a result of harassment 
by superiors.  In addition, the veteran maintains, in 
substance, that his non-service connected disabilities 
preclude him from securing substantially gainful employment.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to those claims.  

Additionally, the Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
Private and VA medical records have been obtained, the 
veteran has been asked to provide relevant information to 
enable additional private medical records to be obtained, 
records from the Social Security Administration (SSA) have 
been obtained, and all evidence of record in Spanish has been 
translated to English.  

The veteran's service medical records show that on July 21, 
1966, he was treated after being in a car wreck.  It was 
noted that there was no loss of consciousness, a neurological 
examination was negative, and the veteran complained only of 
pain in the lower rib cage.  On July 26, 1966, the veteran 
complained of severe left temporal-parietal headaches, as 
well as dizziness.  

The veteran's service medical records are negative for any 
psychiatric disability other than a personality disorder.  A 
diagnosis of passive-aggressive personality, with dependent 
features, was provided in a November 1966 certificate by a 
psychiatrist of the Fort Hood Mental Hygiene Consultation 
Service, as well as a December 1966 examination report.  In a 
December 1966 report of medical history, the veteran denied 
depression or excessive worry and frequent trouble sleeping.  

Turning to post-service medical records, a June 1987 
preliminary psychiatric report from the Commonwealth of 
Puerto Rico State Insurance Fund provides a diagnosis of 
anxiety disorder with certain depressive features.  The 
report does not provide a nexus between the diagnosis and the 
veteran's active service.  A September 1987 special medical 
report conducted by the Commonwealth of Puerto Rico State 
Insurance Fund notes that it was based on a total of five 
sessions.  The report provides that the veteran had four 
years of university education in economics.  He had begun to 
work when young in a furniture store, and had worked in 
supermarkets and later in banks and finance companies.  The 
report provided a diagnosis of major depression, adaptive 
disturbances with mixed alterations of the emotions and 
behavior.  The report does not provide a nexus between the 
diagnosis and the veteran's active service.  A November 1987 
State Insurance Fund Administrator's Decision found that the 
veteran had suffered a work accident and the resulting 
emotional compensation was compensable, due to which complete 
protection of the law was ordered.  

The report of a December 1987 private evaluation by Natividad 
Rodrigeuz Rivera, M.D., notes that it was conducted on 
referral from the Disability Determination Program.  The 
veteran was noted to have earned a bachelor's degree in 
economics from the Interamerican University.  He had worked 
in banks and loan companies for the last fifteen years.  He 
had been employed last as a manager at a financial 
association, until January 1987.  He was noted to be capable 
of using money.  The report provides an Axis I diagnosis of 
PTSD, but does not provide a nexus between this diagnosis and 
the veteran's active service. 

A February 1988 determination by the SSA provides that the 
veteran was found to be not disabled.  Associated clinical 
records reveal that on psychiatric review in January 1988, 
there was no evidence of organic mental disorder.  His 
primary diagnosis was PTSD.  The determination did not relate 
the diagnosis to the veteran's active service.  As a 
rationale, the determination provided that the veteran's 
nervous condition had improved with treatment, and did not 
limit his mental or intellectual capacity for taking care of 
his personal affairs or for relating to other people.  

An April 1988 Mental Impairment Evidence Report from the 
Disability Determination Program provides an Axis I diagnosis 
of major depressive disorder with melancholy, and an Axis V 
note of psychiatric treatment for over a year.  The report 
does not provide a nexus between the diagnosis and the 
veteran's active service. 

The report of a November 1992 VA general medical examination 
provides that the veteran had moderate tinea cruris.  His 
build and state of nutrition were described as obese, and his 
prostrate was described as grade I, soft, smooth and non-
tender.  The diagnoses were exogenous obesity, early benign 
prostatic hypertrophy and tinea cruris.  

A December 1992 addendum to the report of the November 1992 
VA examination provides an Axis I diagnosis of anxiety 
disorder, not otherwise specified.  The Axis V score was 
fair. The report does not provide a nexus between the 
diagnosis and the veteran's active service. 

In September 1993, the veteran testified before the 
undersigned Board member.  The veteran reported that while on 
active duty he was punished for inability to properly do 
physical activities.  The harassment finally caused him to 
strike his company commander.  He also noted that he had 
experienced dizziness ever since the car wreck during his 
service. 

Testimony was also provided by Guillermo Santiago, M.D., who 
testified that he was a forensic psychiatrist.  Dr. Santiago 
also submitted a written report, based on a December 1989 
evaluation and treatment through September 1993, providing an 
Axis I diagnosis of major depression, recurrent.  

In his testimony and report, Dr. Santiago criticized the 
diagnosis of passive-aggressive personality provided to the 
veteran in service.  He noted that such a diagnosis could not 
be given to a young adult because there was no longitudinal 
history.  He also criticized the November 1966 psychiatric 
report, explaining that it provided a diagnosis first, with a 
brief abstract designed to support the diagnosis.  It was 
asserted that this report did not describe a mental status 
examination, or provide a history, description or the results 
of psychiatric testing.  Dr. Santiago said that the veteran's 
symptomatology was a normal reaction to the penalties and 
punishment he received in service.  He expressed the opinion 
that there was a nexus between the findings noted in the 
veteran's service medical records and his current psychiatric 
disability.  Dr. Santiago explained that the veteran did not 
receive proper treatment during service, when his prognosis 
was good.  As a result, the veteran now suffered from 
depression and anxiety, and his rehabilitation was not 
likely.  

Dr. Santiago's report provided an Axis I diagnosis of major 
depression, recurrent.  The Axis V Global Assessment of 
Functioning (GAF) score was 38, with "serious symptoms, some 
impairment in reality testing and communication, at times 
illogical and irrelevant, major impairment in social, marital 
and unable to hold a job, poor judgment, irritability and 
mood swings, persistently depressed mood, isolated and 
rejects friends, suspicious, circumstantial ideas of 
worthlessness, poor attention and concentration, insulting 
auditory hallucinations, anhedonia, no significant daily 
activities." 

A statement by the veteran's service representative, received 
in February 1998, refers to the July 1966 medical report of 
headaches and dizziness.  The representative asserted that 
the veteran's current Axis I psychiatric problems began at 
that time. 

According to the report of a February 1998 VA psychiatric 
examination, the veteran was 53 years old.  He related that 
his problems began after the July 1966 car accident.  The 
veteran also related that he had received psychiatric 
treatment since 1969.  On objective mental examination, the 
veteran was clean and adequately dressed and groomed.  
Concentration, attention and memory were good.  The veteran's 
speech was clear and coherent.  He exhibited good impulse 
control and his insight and judgment were fair.  The report 
provides an Axis I diagnosis of anxiety disorder, not 
otherwise specified, and an Axis V current GAF score of 65.  
The report included an opinion that based on the veteran's 
history and records, his most disabling neuropsychiatric 
condition was his characterological disorder, diagnosed on 
Axis II and present and described since his military service.

The report of a February 1998 VA general medical examination 
provides that on physical examination, the veteran's prostate 
was not significantly enlarged and there were no abnormal 
skin findings.  The relevant diagnosis was exogenous obesity.  


I.  Entitlement to service connection for psychiatric 
disability.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304, 3.306.  Congenital or 
developmental defects, to include personality disorders, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a psychiatric disability.  First, 
the Board notes that the veteran's sole diagnosed psychiatric 
condition in service was a developmental disorder.  
Compensation is not provided for such conditions.  During 
service, the veteran was never diagnosed with an acquired 
psychiatric disability, for which compensation may be 
granted.  38 C.F.R. § 3.303 (c).

The Board recognizes the opinion by Dr. Santiago that the 
veteran's present recurrent major depression is related to 
his psychiatric problems during military service.  This 
opinion relies in part on Dr. Santiago's critique of the 
November 1966 diagnosis of a personality disorder.  However, 
Dr. Santiago's opinion regarding the status of the veteran's 
health in November 1966 is made decades after the fact and 
without benefit of a contemporary examination.  Accordingly, 
it is less material to the veteran's mental status during 
service than the actual November 1966 diagnosis of 
personality disorder, which was based on evaluation and 
observation of the veteran at that time.  

In addition, Dr. Santiago's nexus opinion is based on a 
history provided by the veteran, but unsupported by 
contemporary medical evidence.  In fact, Dr. Santiago offers 
no evidence or explanation for his opinion that the veteran's 
reaction to in-service punishment developed into his present 
recurrent major depression.  Nor does Dr. Santiago offer any 
evidence or explanation that would support the veteran's 
contention that his in-service car accident resulted in his 
present recurrent major depression.

On the other hand, the reports of two VA examinations fail to 
provide a nexus between any current Axis I diagnoses and the 
veteran's military service.  These reports are based in part 
on the November 1966 psychiatric diagnosis, which the Board 
has found to be the most material evidence regarding the 
veteran's mental status at that time.  Moreover, the February 
1988 VA examination report identifies the veteran's Axis II 
diagnosis of passive aggressive personality disorder, with 
dependent features, as the only psychiatric disability 
present since his military service.

As there is no evidence that it is at least as likely as not 
that the personality disorder diagnosed during the veteran's 
service, his 1966 car accident, or his reactions to in-
service punishment resulted in, or are related to, his 
current Axis I diagnoses, service connection is denied.  


II.  Entitlement to a permanent and total disability rating 
for pension purposes.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17. 

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

The veteran has no service-connected disabilities.  In the 
rating decision on appeal, the veteran's non-service- 
connected disabilities are listed as: anxiety disorder, not 
otherwise specified, evaluated as 10 percent disabling; as 
well as noncompensable tinea cruris, exogenous obesity, and 
early benign prostatic hypertrophy.  In the rating decision 
on appeal, the combined disability evaluation for the 
veteran's non-service-connected disabilities is listed as 10 
percent.

Anxiety Disorder, Not Otherwise Specified

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for anxiety 
disorder requires less than the criteria for a 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety  productive of mild social and industrial impairment.  
A 30 percent evaluation for anxiety disorder requires 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent disability evaluation is 
appropriate where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's anxiety 
disorder.  The Board acknowledges that the veteran was 
provided an Axis V GAF score of 38.  A score between 31 and 
40 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV;  38 
C.F.R. § 4.125 (1999).

However, the GAF score of 38 was based on an evaluation 
conducted in 1989 along with later treatment sessions 
conducted only until 1993.  By contrast, a much more recent 
psychiatric examination, conducted in 1998, resulted in a GAF 
score of 65.  A GAF score of between 61 and 70 represents 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships (emphasis in 
original).  Id.  Such a score is consistent with a 10 percent 
evaluation, under either the old or the new criteria.  

Moreover, the objective findings made during the 1998 
psychiatric examination also indicate that the veteran's 
anxiety disorder is correctly evaluated as 10 percent 
disabling, under either the old or the new criteria: the 
veteran was clean, adequately dressed and groomed; displayed 
good impulse control, concentration, attention and memory; 
and his insight and judgment were fair.  

In light of the above evidence regarding the social and 
industrial impairment caused by the veteran's anxiety 
disorder, the Board finds that a 10 percent evaluation is 
appropriate for this disorder.

Tinea Cruris

The veteran's tinea cruris is evaluated by analogy to eczema.  
38 C.F.R. § 4.20 (1999).  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, is noncompensable.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's tinea cruris.  The 
objective medical evidence of record is negative for any 
complaints or findings relating to exfoliation, exudation or 
itching as a result of the veteran's tinea cruris.  
Diagnostic Code 7806.  As the veteran's tinea cruris does not 
satisfy the requirements for a compensable evaluation, a zero 
percent evaluation is appropriate.  38 C.F.R. § 4.31.

Exogenous Obesity

The veteran's exogenous obesity is evaluated by analogy to 
hyperthyroidism.  38 C.F.R. § 4.20.  Hyperthyroidism with 
fatigability, or continuous medication needed for control 
warrants a 10 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's exogenous obesity.  
The objective medical evidence of record is negative for any 
complaints or findings of fatigability, or a need for 
continuous medication associated therewith.  Diagnostic Code 
7903.  As the veteran's exogenous obesity does not satisfy 
the requirements for a compensable evaluation, a zero percent 
evaluation is appropriate.  38 C.F.R. § 4.31.

Early benign prostatic hypertrophy

Hypertrophy of the prostate gland is evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's prostatic  
hypertrophy.  The objective medical evidence of record is 
negative for any evidence that the veteran must wear 
absorbent materials, or requires long-term drug therapy, 1-2 
hospitalizations percent year, or intermittent intensive 
management.  38 C.F.R. § 4.115a; Diagnostic Code 7527.  As 
the veteran's prostatic hypertrophy does not satisfy the 
requirements for a compensable evaluation, a zero percent 
evaluation is appropriate.  38 C.F.R. § 4.31.

Together, the veteran's non-service-connected disabilities 
result in a combined 10 percent disability rating.  38 C.F.R. 
§ 4.25 (West 1999).  This combined evaluation does not 
satisfy either of the schedular criteria for a permanent and 
total disability rating.  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 4.17.

The Board has considered, and rejected, the possibility of an 
extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is only approximately 54 years old, 
and has a university degree in economics.  Since his 
discharge from military service, he worked successfully in 
the banking and financial industries until the middle 1980's, 
giving him decades of professional employment experience. 

The Board acknowledges that the veteran's GAF score of 38 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  However, as 
noted above, his more recent GAF score of 65 fails to 
indicate that he is currently unemployable, in light of his 
age, education and occupational experience.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes. 


ORDER

Service connection for a psychiatric disability is denied.

A permanent and total disability rating for pension purposes 
is denied.

		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

